Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 5, 6, 12, 15-17, 22-26 and 66 have been amended, claims 11, 13, 14, 18 canceled and claims 71-80 added as requested in the amendment filed on February 14, 2022. Following the amendment, claims 1-10, 12, 15-17, 19-49 and 60-80 are pending in the instant application.
2.	Claims 19, 60-65 and 69 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2021.
3.	Newly submitted claim 75 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 75 encompasses subject matter of originally presented and currently withdrawn claim 19.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 75 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	Claims 1-10, 12, 15-17, 20-49, 66-68, 70-74 and 76-80 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
7.	Claim 1-10, 12, 15-17, 20-49, 66-68, 70-74 and 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent application publication 2013/0295082 (the ‘082 document) for reasons of record as applied to claims 1-12, 14-17, 20-49, 66-68 and 70 in section 9 of Paper mailed on November 12, 2021. 
Applicant traverses the rejection under the headline “the art teaches the claimed antibody does not treat AL amyloidosis”, p. 13 of the Response. In particular, Applicant argues that, “the ‘082 publication does not teach or suggest any likelihood of success in treating a patient that has (i) Mayo Stage IV AL amyloidosis; (ii) a 6MVWD = 150 meters and an EF > 50% at baseline; (iii) Mayo Stage IV and EF > 50% at baseline; or (iv) Mayo Stage IV, a 6MWD 2 150 meters and an EF > 50% at baseline, as recited in claim 1. Indeed, the prior art teaches exactly the opposite”. Applicant continues with explaining the results of clinical trials that evaluated a humanized version of the 2A4 antibody, The PRONTO Study and The VITAL Amyloidosis Study. Both studies demonstrated unfavorable results with exception of VITAL phase 3, which showed the potential survival benefit of NEODO01 (Birtamimab, the antibody of claim 1) added to the standard of care in the high-risk cohort belonging to Mayo Stage IV with a hazard ratio of 0.498. Applicant argues that the specification describes some of the results of the VITAL study and concludes that, [T]hese surprising and unexpected results were not reasonably predictable from the ‘082 publication and support the non-obviousness of instant claims, as amended”, p. 14. Applicant’s arguments have been given full consideration but found to be not persuasive for reasons that follow.
prior art cited in the instant rejection, ‘082 document, discloses a method of therapeutically treating a patient having AL amyloidosis comprising administering an effective dosage of a humanized version of the 2A4 antibody (ATCC Accession No. PTA-9662), see column 2 and the entire text. Applicant does not dispute the identical structure of the 2A4 antibody intended for clinical administration in the instant claims as compared to the 2A4 antibody of the ‘082 document, its compositions, doses, routs of administration and regiments of treatment. Thus, the only difference between the instant claims and the methods disclosed in the cited prior art of record, the ‘082 priority document, and claims of the patent issued from the ‘082 US Patent publication, is that the instant claims are limited to treat only those in high risk − Mayo Stage IV AL amyloidosis. Applicant’s arguments that the results of successful treatment by practicing the methods as disclosed within the ‘082 are surprising and unexpected, p. 14 of the Response, appear to contradict factual evidence because in fact this is what is disclosed within the ‘082 document and further claimed by the ‘020 patent. Applicant is advised that if the cited prior art of record taught all the limitations of the instant claims, the rejection would have been properly made under 102(a), anticipation. 
Issued US patents are presumed valid (35 U.S.C. 282, Presumption of validity; defenses). The priority date of the ‘082 document establishes that its disclosure serves as prior art under 35 U.S.C. 103. Applicant’s traversal essentially dismisses ‘082 document, and consequently US Patents 9,089,529 and 9,884,020 as prior art of record as being inoperative and not enabling, and cites a different set of prior art, which is based on post filing clinical studies that produced negative data for all of the patients except for treatment of high-risk patients affected with AL 
The IgG1 monoclonal antibody NEOD001 (birtamamib) is a humanized form of the murine monoclonal antibody 2A4 developed by Prothena Therapeutics Ltd. Various antibodies that bind to neoepitopes of aggregated amyloid proteins and AA fibrils and their use for treatment and prophylaxis of amyloidosis have been well disclosed in the relevant prior art of record, see for instance Schenk et al. group patents exemplified by reference 1 of IDS submitted on 09/14/2021. The Examiner maintains that it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat any patient suffering from AL amyloidosis by the protocols fully disclosed by the ‘082 document, including and especially those patients in the high-risk cohort of Mayo Stage IV of AL amyloidosis. The ‘082 publication teaches all the structural elements to describe the 2A4 antibody, provides guidance to the regiments and doses and does not specifically exclude any group of patients suffering from AL amyloidosis as not suitable for treatment. 
At pp. 14-15 of the Response, Applicant cites recent decision in Sanofi-Aventis U.S., LLC, v. Watson Laboratories Inc., stating that case law supports patentability of claims for treating subsets of patients when the art does not provide a reasonable likelihood of success. Applicant’s arguments have been fully considered but found to be not persuasive because in the instant case the cited prior art of record fully supports the claimed method of treatment, thus Sanofi-Aventis U.S., LLC, v. Watson Laboratories Inc. appears misplaced because it relates to finding patent on using a drug as not obvious against patent on the drug itself, which is not the factual situation here. Applicant argues that, “[H]ere […] there is no evidence in the cited prior art (the ‘082 publication) that treatment of a patient with the antibody of the present claims would make one of skill in the art “cautiously optimistic” or provide any other reasonable expectation of success with the claimed method. Indeed, nothing in the prior art teaches or suggests that patients treated with the antibody of the present claims would have any improvement in (i) Mayo Stage IV AL amyloidosis; (ii) a 6MWD2 >150 meters and an EF > 50% at baseline; (iii) Mayo Stage IV and EF > 50% at baseline; or (iv) Mayo Stage IV, 6MWD2 150 meters and an EF > 50% at baseline, as claimed”, p. 15 of the Response. Applicant argument has been given full consideration but is not persuasive because, as explained earlier, if all the details pertaining to describe a group of patients suffering from AL amyloidosis by reference to Mayo Stage and ability to walk were present within the ‘082 document, the rejection would have been made under anticipation, 102(a). The Examiner maintains that the ‘082 fully teaches the inventive concept of the instant claimed treatment in such full details that applying it to any tested group within patients with AL amyloidosis would have been fully within the grasp of an ordinary practitioner, which makes the instant claims obvious.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
8.	Claims 1-10, 12, 15-17, 20-49, 66-68, 70-74 and 76-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-16 of U.S. Patent No. 9,884,020 for reasons of record as applied to claims 1-12, 14-17, 20-49, 66-68 and 70 in section 10 of Paper mailed on November 12, 2021. At pp. 15-16 of the Response, Applicant argues that, “[ N]othing about claims 1-3 and 7-16 of the ‘020 patent teaches or suggests the claimed method. The ‘020 patent does not even mentioned patients with Mayo Stage IV AL amyloidosis […]”. Applicant’s arguments have been fully considered but found to be not persuasive essentially for reasons of record fully explained earlier. Briefly, if claims of the ‘020 patent recited the same subject matter as present claims, the rejection would have been made under statutory double patenting. In the instant case, although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the therapeutic administration of a pharmaceutical composition comprising the same antibody, humanized 2A4, to the same patient population having AL amyloidosis, including those with Mayo Stage IV AL amyloidosis. Therefore, the patented ‘020 claims render the instant claims obvious.

Conclusion
9.	No claim is allowed.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
March 18, 2022